
	

116 S2784 IS: Family Friendly Schools Act
U.S. Senate
2019-11-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 2784
		IN THE SENATE OF THE UNITED STATES
		
			November 5, 2019
			Ms. Harris (for herself, Mrs. Gillibrand, Mr. Brown, Mr. Blumenthal, Mr. Merkley, and Mr. Bennet) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To amend the Elementary and Secondary Education Act of 1965 to provide grants to local educational
			 agencies to establish Family Friendly School policies at 500 elementary schools that align the school day with the work day to better support
			 working families and to disseminate
			 the learnings from these model schools so that other local educational
			 agencies may adopt these practices, and to establish a supplemental 21st
			 century community learning centers grant program to support
			 programs and activities during summer recess when school is not in
			 session. 
	
	
		1.Short title
 This Act may be cited as the Family Friendly Schools Act.
 2.FindingsCongress finds the following: (1)Schools are shut down for an average of 29 days throughout the school year, which is 2 weeks longer than the typical American with paid leave has in paid holidays and vacation.
 (2)Moreover, 39 percent of all workers, and 80 percent of low-wage workers, lack access to any paid vacation time.
 (3)Most schools close at or around 3 p.m., 2 hours short of the standard full-time work day. (4)Fewer than 1/2 of elementary schools and fewer than 1/3 of low-income schools offer before and afterschool care.
 (5)In communities across the Nation, 1 in 5 school-aged children were unsupervised after school. (6)In 2014, parents of approximately 19,400,000 children who were not in an afterschool program said that their children would participate if a program were available.
 (7)If families pay out of pocket for child care to cover the excess school closure days and the hours between 3 p.m. and 5 p.m., it would cost an average of $6,600 per year, or 9 percent of an average family’s income.
 (8)Moreover, 73 percent of families report some difficulty in finding summer care. (9)Many working parents are forced to make job-related changes during the summer. In 57 percent of families, at least one parent makes a change to their job that is likely to result in a smaller paycheck, and in nearly 1/3 of families, both parents make a job sacrifice.
 (10)The misalignment of school and work schedules creates a significant strain on working parents and guardians, particularly mothers and Black, Latino, low-income, and single working parents, and those with irregular schedules.
 (11)Misaligned school schedules cost the United States economy $55,000,000,000 in lost productivity annually.
 (12)1,000,000 women with elementary school-aged children work less than full time because of their caregiving responsibilities.
 (13)More than 8 in 10 parents of children in afterschool programs agree that afterschool programs help working parents keep their jobs.
 (14)More than half of families report a desire for their child to participate in a summer learning program.
 (15)Aligning school and work schedules is both an economic growth and child development strategy. 3.Grant program for Family Friendly SchoolsTitle IV of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7101 et seq.) is amended by adding at the end the following:
			
				GFamily Friendly Schools
					4701.Grant program for Family Friendly schools
						(a)Authorization
 (1)In generalThe Secretary shall award grants to eligible entities to enable the establishment of Family Friendly School policies at a total of 500 elementary schools that align the school day with the work day to better support working families.
 (2)DurationEach grant awarded under this section shall be for a 5-year period. (3)AmountEach grant awarded under this section shall be in an amount that is not more than $5,000,000 for the grant period for each elementary school at which Family Friendly School policies are established by the eligible entity. In determining the grant amount, the Secretary shall consider the number of students served.
 (4)Matching requirementAs a condition of receiving a grant under this section, an eligible entity shall provide, from non-Federal sources, matching funds in an amount equal to not less than 10 percent of the cost of establishing Family Friendly School policies under this section. A parent copayment or fee collected by the eligible entity shall not qualify as matching funds.
 (b)Eligible entitiesIn this section, the term eligible entity means— (1)a local educational agency—
 (A)that serves schools receiving assistance under part A of title I; and
 (B)that— (i)has not reduced the instructional time or number of instructional days for elementary schools at any point during the 4-year period preceding the date of the application for a grant under this section; or
 (ii)has reduced the instructional time or number of instructional days for elementary schools at any point during the 4-year period preceding the date of the application for a grant under this section but pledges—
 (I)to reverse the reduction without the use of Federal funds; and (II)to return any Federal funds received under this section if the local educational agency does not reverse the reduction without the use of Federal funds not later than 1 year after the date of receipt of the Federal funds; or
 (2)a local educational agency described in paragraph (1) in partnership with a nonprofit or community-based organization with a demonstrated record of providing high-quality enrichment activities for children.
 (c)ApplicationAn eligible entity that desires to receive a grant under this section shall submit an application at such time, in such manner, and accompanied by such information as the Secretary may require, including—
 (1)the number of elementary schools at which the eligible entity desires to establish Family Friendly School policies;
 (2)how such elementary schools will align with other schools and local educational agencies in the same geographic area in ways that support working families with children in different schools; and
 (3)how such elementary schools will make necessary adjustments to transportation to serve students attending such schools, including students with disabilities.
 (d)Award of grantsIn awarding grants under this section, the Secretary shall give priority to eligible entities that— (1)serve schools that have been identified by the local educational agency in the eligible entity to have the greatest need for aligning the school day with the work day to better support working families (such as through a survey of parents in the district to identify which schools have the most single parents who work outside the home, families with 2 working parents, or parents working irregular schedules); and
 (2)propose— (A)to restructure and expand the school day to better meet the needs of working families, students, and teachers rather than adding on to the existing, unchanged school schedule; and
 (B)to leverage community resources, such as nonprofit or government programs for children or interested stakeholders in the community, to provide academic, athletic, or enrichment activities during the additional school hours.
								(e)Use of funds
 (1)PlanningAn eligible entity that receives a grant under this section shall spend the first year of the grant planning and consulting with teachers, parents, students, and community organizations about how best to design and implement the Family Friendly School policies. Such first year grant period shall include a needs and assets assessment that identifies the academic, nonacademic, physical and mental health, and other needs that would be most helpful in supporting working families as they seek to maintain employment while supporting their children’s development.
 (2)Establishment of Family Friendly School policiesAn eligible entity that receives a grant under this section shall establish, after the first year of the grant period, Family Friendly School policies at an elementary school in accordance with the following:
 (A)If the eligible entity serves both schools that receive assistance under part A of title I and schools that do not receive assistance under such part, the eligible entity shall first serve, with funds provided under the grant, schools that receive assistance under such part.
 (B)An elementary school at which Family Friendly School policies are established shall not increase the amount of time teachers, paraprofessionals, and other school staff have to work unless they volunteer to work additional hours, which additional hours shall be compensated at no less than the rate the teachers, paraprofessionals, and other school staff earn for regular school hours.
 (C)An elementary school at which Family Friendly School policies are established shall collaborate with community partners to develop high-quality, culturally relevant, linguistically accessible, developmentally appropriate academic, athletic, extracurricular, enrichment, or community-based learning opportunities, for students from at least 8 a.m. to 6 p.m. (or different hours if determined appropriate due to the needs of the community) Monday through Friday during the school year.
 (D)An elementary school at which Family Friendly School policies are established shall not close throughout the school year, except on Federal holidays, weekends, and during weather emergencies and other emergencies that would make it a safety liability for children to be at school. Specifically, each elementary school at which Family Friendly School policies are established may not close for parent-teacher conferences, professional development, or for any other reason without offering full day enrichment activities free of charge for students.
 (E)An elementary school at which Family Friendly School policies are established shall develop and implement evidence-based policies and practices for parent and family engagement to support working families and help better align school and work schedules, which shall include at least one of the following activities:
 (i)Providing one or more of the parent and family engagement activities permitted under this Act. (ii)Providing assistance to families to leverage existing programs that support working families, such as programs under the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858 et seq.), the program of block grants to States for temporary assistance for needy families under part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.), the Medicaid program under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.), and the supplemental nutrition assistance program under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.).
 (iii)Making school buildings available for programs that serve parents, students, and families when school is not in session.
 (iv)Hosting parent-teacher conferences and other school events in the evening, or at times that are convenient for parents who work outside the home, or using technology to speak with parents virtually.
 (v)Engaging in any other activities and strategies appropriate and consistent with the school’s parent and family engagement policies and practices, which may include consulting with parents, students, and community organizations to support collaborative leadership.
 (F)An elementary school at which Family Friendly School policies are established shall annually survey parents, teachers, students, school administrators, and community organizations throughout the 5-year grant period to ask about their satisfaction with the programs and activities funded through the grant.
 (3)Coordination activitiesAn eligible entity that receives a grant under this section may allocate not more than 2 percent of the grant funds to the local mayor or other head of the locality to coordinate with the eligible entity, parents, teachers, school administrators, local businesses, the local workforce development board, and other community organizations to strategize about how elementary schools at which Family Friendly School policies are established will align their calendar with other schools served by the eligible entity and with other schools in the same geographic region in ways that support working families with children in different schools.
							(f)Report and evaluation
 (1)In generalAt the 3-year mark in the grant period and at the conclusion of the 5-year grant period, the Secretary shall report to Congress on—
 (A)approaches taken by the elementary schools at which Family Friendly School policies are established to align school and work schedules, including district-level changes or supports provided to schools to assist these efforts;
 (B)survey results on parent, teacher, student, school administrator, and community organization satisfaction with elementary schools at which Family Friendly School policies are established;
 (C)where available, information about changes in parental employment over the 5-year grant period for each elementary school at which Family Friendly School policies are established, which may include information provided voluntarily by parents about—
 (i)changes in parental employment rates by gender; and (ii)changes in parental wages by gender;
 (D)aggregate improvements in student engagement and performance, such as improvements in grades, standardized test scores, class participation, classroom behavior, and attendance rates, including rates of chronic absenteeism and tardiness, for each elementary school at which Family Friendly School policies are established;
 (E)changes in overall teacher compensation and retention rates over the grant period for each elementary school at which Family Friendly School policies are established;
 (F)best practices and recommendations for creating schools that better align school and work schedules;
 (G)best practices and recommendations for communities to align school schedules and calendars among all schools within a school district and with schools in other school districts, and between schools and businesses;
 (H)best practices and recommendations for parent and family engagement policies to support working families and help better align school and work schedules; and
 (I)best practices and recommendations for strengthening partnerships between schools and community resources.
 (2)DisaggregationThe information provided under paragraph (1) shall be disaggregated by race, ethnicity, and income, where appropriate.
 (3)PrivacyThe Secretary shall collect and disseminate information under this subsection in a manner that protects the privacy of individuals.
 (g)Supplement, not supplantAn eligible entity that receives a grant under this section shall use the grant funds to supplement, and not supplant, other funds available to carry out the activities described in this section.
 (h)Rule of constructionNothing in this section shall be construed to alter, diminish, or otherwise affect the rights, remedies, and procedures afforded to individuals employed by schools or local educational agencies..
 4.Supplemental 21st century community learning centers grant programPart B of title IV of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7171 et seq.) is amended by striking section 4206 and inserting the following:
			
				4206.Supplemental grants for summer programs
 (a)In GeneralFrom amounts appropriated under section 4207(b), the Secretary shall carry out a supplemental grant program under this part, through which grants shall be allotted to States in accordance with section 4202 (except that section 4202(a)(1) shall not apply).
 (b)Terms, conditions, requirementsThe terms, conditions, and requirements of this part shall apply to supplemental grants awarded under this section (including requirements relating to the State use of funds, State application and approval process, the local competitive subgrant program, and local activities), except that funds awarded to eligible entities for community learning centers under this section shall be awarded for community learning centers that propose—
 (1)to establish or expand programs and activities carried out during summer recess when school is not in session; or
 (2)to establish or expand programs and activities—
 (A)carried out during summer recess when school is not in session; and
 (B)carried out during afterschool hours. 4207.Authorization of appropriations (a)In generalThere are authorized to be appropriated to carry out this part (other than section 4206) $1,300,000,000 for each of fiscal years 2020 through 2024.
 (b)Supplemental grants for summer programsThere are authorized to be appropriated to carry out section 4206 $1,300,000,000 for each of fiscal years 2020 through 2024..
 5.Conforming amendmentsSection 4202 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7172) is amended— (1)in subsection (a), in the matter preceding paragraph (1), by striking section 4206 and inserting section 4207(a); and
 (2)in subsection (b)(1), by striking section 4206 and inserting section 4207(a). 